MILLIGAN, J.
Dissents:
Appellant claims the Board's finding that she "quit without just cause" is contrary to the manifest weight of the evidence. The administrative tribunal's decision is supported by some credible evidence, and the trial court's decision is not contrary to law. See Exhibit A attached.
The decision of purely factual questions is primarily within the province of the referee and the board of review. The courts reverse such decisions only when found to be contrary to law or against the manifest weight of the evidence. This court does not consider the question of the weight of the evidence.
Brown-Brockemyer Co. v. Roach (1947), 48 Ohio St. 511.
Appellant's assignments of error should be overruled on the authority of Brown-Brockemyer Co. v. Roach, supra.